United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 99-3386NE
                                 _____________

United States of America,              *
                                       *
            Appellee,                  * On Appeal from the United
                                       * States District Court
      v.                               * for the District of
                                       * Nebraska.
                                       *
Adolfo Junes-Rios,                     * [Not To Be Published]
                                       *
            Appellant.                 *
                                  ___________

                             Submitted: March 14, 2000
                                 Filed: March 21, 2000
                                  ___________

Before RICHARD S. ARNOLD and BEAM, Circuit Judges, and CONMY,1 District
      Judge.
                           ___________

PER CURIAM.

      After a two-day trial, the appellant, Adolfo Junes-Rios, was convicted of
possessing cocaine with the intention of distributing it, in violation of 21 U.S.C.




      1
      The Hon. Patrick A. Conmy, United States District Judge for the District of
North Dakota, sitting by designation.
§ 841(a)(1). The District Court2 sentenced Mr. Junes-Rios to five years and six months
in prison.

       On this appeal, the defendant argues that the evidence was insufficient to justify
the jury's verdict, that he was incorrectly charged, for sentencing purposes, with one
kilogram of cocaine, and that the District Court erred in denying a two-level adjustment
for acceptance of responsibility. We have read the briefs and heard oral argument. The
findings of the District Court are not clearly erroneous, nor did the Court commit any
error of law. We do not believe that the precedential value of this case requires any
more extended discussion.

      We express our appreciation to appointed counsel for his service on this appeal.

      Affirmed.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      The Hon. Thomas M. Shanahan, United States District Judge for the District of
Nebraska.

                                           2–